
	
		III
		110th CONGRESS
		1st Session
		S. RES. 162
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 20, 2007
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Biden, Mr.
			 Grassley, Mr. Cornyn,
			 Ms. Stabenow, Mr. Reid, Mr.
			 Durbin, Mr. Menendez,
			 Mr. Brownback, Mr. Kohl, Mr.
			 Kennedy, and Mr. Schumer)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			April 25, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			May 1, 2007
			Considered and agreed to and with an amended
			 preamble
		
		RESOLUTION
		Commemorating and acknowledging the
		  dedication and sacrifice made by the men and women who have lost their lives
		  while serving as law enforcement officers.
	
	
		Whereas
			 the well-being of all citizens of the United States is preserved and enhanced
			 as a direct result of the vigilance and dedication of law enforcement
			 personnel;
		Whereas
			 more than 900,000 men and women, at great risk to their personal safety,
			 presently serve their fellow citizens as guardians of the peace;
		Whereas
			 peace officers are on the front lines in protecting the schools and
			 schoolchildren of the United States;
		Whereas
			 147 peace officers across the United States were killed in the line of duty
			 during 2006, which is below the decade-long annual average of 167
			 deaths;
		Whereas
			 a number of factors contributed to this reduction in deaths, including—
			(1)better equipment and increased use of
			 bullet-resistant vests;
			(2)improved training;
			(3)longer prison terms for violent offenders;
			 and
			(4)advanced emergency medical care;
			Whereas
			 every other day, 1 out of every 16 peace officers is assaulted, 1 out of every
			 56 peace officers is injured, and 1 out of every 5,500 peace officers is killed
			 in the line of duty somewhere in the United States; and
		Whereas
			 on May 15, 2007, more than 20,000 peace officers are expected to gather in
			 Washington, D.C., to join with the families of their recently fallen comrades
			 to honor those comrades and all others who went before them: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes May 15, 2007, as Peace
			 Officers Memorial Day, in honor of the Federal, State, and local
			 officers that have been killed or disabled in the line of duty; and
			(2)calls on the people of the United States to
			 observe that day with appropriate ceremonies and respect.
			
	
		April 25, 2007
		Reported without amendment
	
